Citation Nr: 0921852	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  09-13 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a low back disorder, 
diagnosed as arthritis of the spine and degenerative joint 
disease.  


REPRESENTATION

Appellant represented by:	Clayte Binion


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel





INTRODUCTION

The Veteran had active service from April 1951 to October 
1951.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2008 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

This Veteran first filed a claim for a low back disorder in 
September 1953 that was denied in an October 1953 rating 
decision.  He filed another low back claim in December 1960, 
and again in July 1994.  The RO denied service connection for 
a low back disorder in a May 1995 rating decision.  Because 
the Veteran did not file a timely appeal, that decision 
became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  
At the time of the May 1995 rating decision, the Veteran had 
diagnoses of lumbar spondylosis, post-operative status lumbar 
surgery, and no X-ray evidence of arthritis, according to the 
June 1993 VA examination.  By contrast, the current April 
2008 claim is based on new diagnoses of arthritis and 
degenerative joint disease.  Claims based on separate and 
distinct medical diagnoses cannot be considered the same 
claim, even if the symptoms are the same.  See Boggs v. 
Peake, 520 F.3d 1330 (Fed. Cir. 2008).  Thus, the Board finds 
that the April 2008 claim for service connection is a new 
claim and, as such, is not subject to the new and material 
evidence standard, as it is a claim for service connection 
for distinct and separate diagnoses than those involved in 
the previous low back disorder claims.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

As much as the Board would prefer to resolve the appeal at 
this time, preliminary review reveals that the information in 
the record before us is inadequate to make an informed 
determination, and discloses a need for further development 
prior to final appellate review.  In this regard, the Board 
is of the opinion that VA's duty to assist includes 
attempting to obtain additional medical records and affording 
the Veteran a VA examination under the facts and 
circumstances of this case.

In this case, the Veteran contends he is entitled to service 
connection for his current low back disorder, which he says 
is due to a fall he sustained during basic training in June 
1951.  His service treatment records (STRs) include an April 
1951 enlistment examination report, which lists surgical 
scars on the low back and right buttocks, but no indication 
of back pain.  There is no documentation of any injury in 
June 1951 or at any other time during active service.  
However, a Summary of Clinical History dated in September 
1951 states that the Veteran was experiencing low back pain 
and stiffness, and that he blamed the symptoms on an injury 
he had sustained at age 6, when he fell, sustaining 
lacerations and "[breaking] his back."  He said he was 
paralyzed after the fall for an unknown period, and then did 
fairly well until age 14, when he began to notice pain and 
stiffness in his back; symptoms then persisted until the 
present.  X-rays taken in 1951 showed a failure of fusion of 
the pedicle and lamina on the right side of the 5th lumbar 
vertebra.  The epiphyses on the anterior aspect of the 
vertebral bodies had not united.  The diagnosis was defect, 
bone fusion.  It was recommended that the Veteran be 
separated from service, which was accomplished in October 
1951.  The October 1951 Report of Proceedings of a Board of 
Medical Officers contains the conclusion that the Veteran's 
low back disorder - a defect in bone fusion at the 5th lumbar 
vertebra which was found to be symptomatic and disabling - 
had existed prior to service.  

At the 1993 VA examination, the Veteran reported that he had 
fallen in 1951, sustaining an injury to his lower back.  
Subsequently, he had developed significant low back pain, and 
in 1956, 1957, or 1958, he had undergone lumbar surgery.  At 
the time of the examination he reported continued low back 
pain.  The examiner noted that when the Veteran was 14 months 
old, he fell into a box with glass in it and suffered 
lacerations to his low back and right gluteal region, and 
that he had residual scars in that area.  On physical 
examination, the examiner noted multiple scars, attributing 
some to the fall that occurred when the Veteran was a child, 
and one lumbar scar due to previous surgery.  X-rays taken at 
that time showed grade I L5-S1 spondylolisthesis associated 
with narrowing of the L5 disc space and L5 spondylolysis.  
The vertebral bodies appeared to be of average height and 
other disc spaces were maintained, and the sacroiliac joints 
were also within normal limits.  

More recent records from the Fort Worth VA Medical Center 
(VAMC) show that the Veteran manages his low back pain with 
medication, and has been diagnosed with arthritis of the 
spine and degenerative joint disease.  

In light of the foregoing, the Board finds that VA's duty to 
assist includes attempting to obtain any medical records 
relating to the low back surgery he reportedly underwent in 
the late 1950s.  Moreover, VA's duty to assist includes 
affording the Veteran a VA examination to determine whether 
he had a low back defect or disability prior to service, 
whether there was a superimposed injury to a pre-existing 
defect, whether any pre-existing disability was aggravated by 
service, or whether the current diagnoses were incurred in or 
are causally related to active service.  

The law holds that VA will provide a medical examination 
which includes a review of the evidence of record if VA 
determines it is necessary to decide the claim.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  An examination is deemed 
"necessary" if the evidence of record (lay or medical) 
includes competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military service; 
but does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  38 U.S.C.A. 
§5103A(d)(2).  

In this case, in light of the documentation of a low back 
disorder during service, the possibility of a pre-service low 
back defect or disability, and the current low back 
diagnoses, it is found that an examination is necessary 
before the claim may be fairly adjudicated.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.

1.  Contact the Veteran and request the 
names and contact information of the 
treatment providers involved in his low 
back surgery that was performed in the 
late 1950s.  An attempt should be made to 
obtain any medical records relating to 
that surgery, and any records located 
should be associated with the claims file.  
Any negative search should be indicated in 
the record and communicated to the 
Veteran.

2.  After any requested records are 
received and associated with the claims 
file, schedule the Veteran for an 
appropriate VA examination to determine the 
causation or etiology of his current low 
back disorder(s).  For purposes of the 
examination, the examiner should accept the 
Veteran's statements as to the in-service 
low back injury.  Any and all studies 
deemed necessary, including X-rays, should 
be completed.  The claims file, including a 
copy of this Remand, must be made available 
to the examiner for review in conjunction 
with the examination, and the examination 
report should reflect that such review was 
accomplished.  Specifically, the examiner 
should be asked to provide an opinion with 
regard to the following questions:

a.  Whether the records show clear and 
unmistakable evidence (a very high 
likelihood, much greater than a 50-50 
degree of probability) that the low back 
disorder(s) noted in service (referring 
to the September 1951 Summary of Clinical 
History) pre-existed the Veteran's active 
service.  

b.  If so, the examiner should then opine 
as to whether it is at least as likely as 
not (i.e., to at least a 50-50 degree of 
probability) that any pre-existing 
disorder(s) was a congenital defect, and 
to identify any such defect.  The 
examiner is specifically asked to comment 
on the failed bone fusion in this regard.  
Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

c.  If any pre-existing disorder(s) is 
determined not to have been a congenital 
defect, but rather a pre-existing 
disability acquired by the Veteran, the 
examiner should identify any such 
disability and opine as to whether it is 
at least as likely as not (i.e., to at 
least a 50-50 degree of probability) that 
the pre-existing disability was 
aggravated by active service, identifying 
the baseline level of the disability 
prior to such aggravation.  Note:  The 
term "aggravated" in this context 
refers to a permanent worsening of the 
underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return 
to the baseline level of disability.      

d.  Next, the examiner should be asked to 
opine as to whether it is at least as 
likely as not (i.e., to at least a 50-50 
degree of probability) that the Veteran's 
current low back diagnoses were incurred 
in or are causally related to active 
service, and, if so, whether they were 
superimposed upon or separate from any 
pre-existing defect or disability.

3.  When the development requested has been 
completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought 
is not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

